Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change February 12, 2010 Item 3 News Release The news release dated February 12, 2010 was disseminated through Marketwire’s Canada and US Investment Disclosure Network. Item 4 Summary of Material Change Silver Standard Resources Inc. announced that it has priced its previously announced public offering of common shares (the “Offering”). Pursuant to the Offering, the company will issue 5,882,353 common shares at a price of US$17.00, for aggregate gross proceeds of approximately US$100 million.The company will file a final prospectus supplement to its existing amended and restated short form base shelf prospectus with the securities commissions in each of the provinces of Canada, other than Quebec, and will make a similar filing with the United States Securities and Exchange Commission.Closing of the Offering is expected to occur on or about February 18, 2010. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated February 12, 2010. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate Development 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 12th day of February, 2010 February 12, 2010 News Release 10-5 SILVER STANDARD ANNOUNCES PRICING OF PUBLIC
